              IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA , j HPT              f^i Q; 2
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA                                      .,   1.   . .




V.                                            CASE NO. CR419-118


KENT ALLEN CRAWFORD,


     Defendant.




                               ORDER



     Before the Court is Defendant Kent Crawford's Motion to Allow


Participation in Voir Dire. {Doc. 29.) In his motion. Defendant

requests that the Court "allow[] his counsel to participate in the

voir dire examination . . . ." {Doc. 29.) "[UJnder Fed. R. Crim.

P. 24{a), a trial court has broad discretion in conducting a voir

dire." United States v. Antczak, 753 F. App'x 705, 710 {11th Cir.

2018 {quoting United States v. Shavers, 615 F.2d 266, 268 {5th

Cir. 1980)). Based on this discretion, the practice of this Court

is to allow counsel to participate in voir dire only through the

submission   of   written   questions   to   the   Court   prior        to    jury

selection. Accordingly, Defendant's motion {Doc. 29) is DENIED.

     SO ORDERED this ^3^ day of October 2019.



                                  WILLIAM T. MOORE, JR.
                                  UNITED STATES    DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
